Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Benjamin Bross et al., “Versatile Video Coding (Draft 5)”, Joint Video experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 14th Meeting: Geneva, CH, 19 – 27 Mar. 2019. JVET-N1001 (hereinafter Bross) teaches a video decoding method performed by a decoding apparatus, the method comprising: 
deriving residual samples for a current block based on the BDPCM flag information (Bross, e.g. 133 – 134)
deriving prediction samples for the current block based on the BDPCM flag information (Bross, e.g. 133 – 134); and
generating a reconstructed picture based on the residual samples and the prediction samples (Bross, e.g. 133 – 134).
Bross does not explicitly teach:
obtaining a bitstream including BDPCM (Block-based Delta Pulse Code Modulation) flag; 
deriving a boundary strength (bS) for a target boundary of the current block in the reconstructed picture; 
determining whether deblocking filtering is applied to the target boundary based on the bS; and 
performing the deblocking filtering on the reconstructed picture based on a result of the determination, 
wherein the bS for the target boundary is derived based on the BDPCM flag information
Xu et al. (US 2020021359) (hereinafter Xu), however, teaches a video decoding method:
obtaining a bitstream including BDPCM (Block-based Delta Pulse Code Modulation) flag information (Xu, e.g. fig. 14 and par. 169 – 178); 
deriving a boundary strength (bS) for a target boundary of the current block in the reconstructed picture (Xu, e.g. Fig. 14, and par. 169 – 178); 
determining whether deblocking filtering is applied to the target boundary based on the bS (Xu, e.g. par. 163); and 
performing the deblocking filtering on the reconstructed picture based on a result of the determination (Xu, e.g. par. 163).
Neither Bross nor Xu teach:
wherein the bS for the target boundary is derived based on the BDPCM flag information.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim is therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487